Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Amendment #1 PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event Reported) October 30, 2006 L & L FINANCIAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) NEVADA 000-32505 91-2103949 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 720 Third Avenue, Suite# 1611, Seattle, WA 98104 (Address of principal executive office) (Zip Code) Registrant's Telephone Number, Including Area Code (206) 264-8065 N/A (Former name or former address if changed since last report) Section 1- Registrant's Business and Operations Item 1.01 Entry into a Material Definitive Agreement. The Registrant engages in investments and turn around of established companies in China since 2001. It utilizes the US resources, such as American management skills, US GAAP accounting knowledge, corporate finance experience, and business connections to create growing business opportunities in China. L&L Financial Holdings, Inc. ("the Company", "L&L") acquires manufacturing facilities of established business, leveraging on abundant Chinese labor to manufacture cost competitive, industrial products and components. As the China lacks of energy resources, the Company has been looking for entities in the energy related sector of China for many years. On October 30, 2006, the Registrant made a purchase of 60% of equity interest of an energy related company, KMC (Kunming Biaoyu Industrial Boiler Co., Ltd). KMC is an industrial consolidator and marketer of coals in Yuanan Province, China. KMC is a 10 year old, private company, incorporated in Kunming City, China in 1996. KMC has approximately sixty (60) employees at the date of acquisition. The consideration of the acquisition is US$ 1,578,173, conducted through an exchange of the Company's common shares valued at US$ 3.25 per share with no cash involved. As a result of China's lack of energy, the KMC sales have been growing over approx. 40% in recent years. (See Summary of Two Year Historical Statements of Operations of KMC, for the year ended 08/31/2005 and 08/31/2006, below.) 1 The KMC last year annual sales, prepared in accordance with the general accepted accounting principles of the United States, is approximately $8,831,854 for the past twelve-month ended on August 31, 2006. The most recent monthly sales in September and October of 2006 have also shown approx. 30% increases, based on the monthly sales of August 2006. KMC net profit after tax was approximately $593,972 for the year ended August 31, 2006. Its assets, liabilities and net equity were approximately $3,028,174, $397,886, and $2,630,288 respectively, as of August 31, 2006. See Item 9.01 for the financial statements of the past two years. At present, all the sales of KMC are made in the China markets. Audited financial statements for the past two years will be provided when available. The total consideration of this acquisition of majority equity ownership of KMC is US$ 1 , 578,173, computed based on the book value of net equity of KMC of $2,630,288 as of August 31, 2006 ("the date of valuation") agreed by both parties. The purchase price is to be paid by the Registrant, using additional 485,592 equity common shares valued at US$3.25 each share ("the agreed price" by both parties). The additional L&L common shares are to be issued within 15 days after the execution of the acquisition agreement. See Board Resolution on Exhibit A. After the acquisition, the Registrant intent to raise capital for KMC to expand and consolidate its operations to ensure continuing profits. See Exhibit B for the contract. After acquisition of KMC's 60% controlling shares, the Registrant plans to bring in the American accounting, and management know-how to streamline KMC existing operations, to bring the financial transparency, and to inject working capital to further expand KMC sales in China. With proper funding, it is estimated that the KMC sales can increase to US$ 25 millions per year in the future. The Registrant uses KMC as an entry-point into China¡¯s energy industry. L&L is to use its successful business model to introduce US energy related machinery and technology to further expand its sales and presence in the China energy markets. It is expected in the next 10 years, China is to invest estimated US$ 150 Billion on its energy related infrastructure, and machinery, to keep up with its economic growth. Section 2 - Financial Information Item 2.01 Completion of Acquisition or Disposition of Assets. The acquisition executed on October 30, 2006 has significant implications to the financial conditions of the Registrant, as the KMC acquisition materially increases L&L's assets, liabilities and net equity by approximately $3,028,174, $397,886, and $2,630,288 respectively, as of October 30, 2006 (the date of acquisition). Please be noted that the purchase price of KMC agreed on October 30, 2006 represents the fair value of the carrying or books value of KMC as of August 31, 2006 (the date of evaluation). As the date of acquisition and the date of evaluation is different, the Registrant only included KMC revenue and expenses after the date of KMC acquisition on August 30, 2006. In addition, after acquiring KMC operations, we changed the KMC fiscal year to the fiscal year ended on April 30, in order to be consist with the Registrant's fiscal year. The sources of funding used in this acquisition are detailed in the agreement. Please refer to Exhibit B, the acquisition and investment agreement, for more details. Item 2.02 Results of Operations and Financial Condition. FORWARD LOOKING STATEMENTS: The company makes written and oral statements from time to time regarding the business and prospects, such as projections of future performance, statements of management's plans and objectives, forecasts of 2 market trends, and other matters that are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, and Section 21E of the Securities Exchange Act of 1934. Statements containing the words or phrases "will likely result," "are expected to," "will continue," "is anticipated," "estimates," "projects," "believes," "expects," "anticipates," "intends," "target," "goal," "plans," "objective," "should" or similar expressions, identify forward-looking statements, which may appear in documents, reports, filings with the Securities and Exchange Commission, news releases, written or oral presentations made by officers, or other representations made by the company to analysts, stockholders, investors, news organizations and others, and discussions with management and other representatives of the Company. For such statements, the Company claims the protection of the safe harbor for forward-looking statements contained in the private Securities Litigation Reform Act of 1995. Any forward-looking statement made by or on behalf of the Company speaks only as of the date on which such statement is made. The forward-looking statements are based upon assumptions that are sometimes based upon estimates, data, communications and other information from suppliers, government agencies and other sources that may be subject to revision. Except as required by law, the Company does not undertake any obligation to update or keep current either (i) any forward-looking statement to reflect events or circumstances arising after the date of such statement, or (ii) the important factors that could cause the future results to differ materially from historical results or trends, results anticipated or planned by the company, or which are reflected from time to time in any forward-looking statement which may be made by or on behalf of the Company. It is estimated with some degree of assurance, that if the acquisition of the new KMC is executed as planned, it would provide additional significant growth for the Registrant in the next few years, based on the assumptions listed below: (1). The Registrant would provide additional resources, including management skill, and US partner to increase the KMC continuing sales momentum in China. (2). The Registrant is to identify and introduce US coal excavating machinery companies, to improve the quality of China¡¦s drilling equipment in China. Summary of Two Year Historical Statements of Operations of KMC (Un-Audited) For Twelve Months Ended 8/31/2005 8/31/2006 Sales $ 6,182,298 $ 8,831,854 COGS Gross Profit 629,541 972,590 Operating Expenses 248,203 315,436 Tax 0 63,182 Profit after tax $ $ 3 Two Year Forecasts Of KMC For Twelve Months Ended 8/31/2007 8/31/2008 Sales $ 22,500,002 $ 32,508,000 COGS Gross Profit 2,679,953 4,876,200 Operating Exp. 650,901 811,800 Tax Net Profit $ $ Note (1): assuming approx. $2 million funding secured after execution of acquisition agreement and other business conditions are favorable. If funding and business environment can not secured the forecasted sales and profit can not be reached. Please see the Pro-Forma financial statements at Section 9. Section 3 - Securities and Trading Markets N/A Section 4 - Matters related to Accountants and Financial Statements N/A Section 5 - Corporate Governance and Management N/A Section 6 - Asset-Backed Securities N/A Section 7- Regulation FD N/A Section 8- Other Events N/A Section 9- Financial Statements and Exhibits 4 Item 9.01 Financial Statements and Exhibits. Financial Statements The financial statements of KMC the past two years prior to the acquisition date on 10/30/2006, was listed below as Exhibit D. A more recent US audited financial statements of KMC is issued on August 14, 2007 (as an integral part of the financial statements of the Registrant for the year ended on April 30,2007) is filed as Form 10KSB on August 15,2007. Please refer to the Form 10KSB for details. 9.01 Financial Statements of the Business Acquired: KMC (KUNMING BIAOYU INDUSTRIAL BOILER CO., LTD) BALANCE SHEETS (un-audited) As of 8/31/2005 As of 8/31/2006 ASSETS CURRENT ASSETS: Cash $171,896 $136,446 Accounts receivables, net 36,535 241,281 Other receivable Prepayment and other assets 657,375 1,320,746 Note receivable Inventory, net 906,739 1,311,782 Total current assets 1,772,545 3,010,255 Fixed asset, net 21,920 17,919 TOTAL ASSETS 1,794,465 3,028,174 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Bank loan-short term Accounts payable 289,567 80,584 Trade deposit received 104,690 271,032 Tax payable (11,844 ) 43,596 Other payable 99,714 2,674 Total current liabilities Total long term liabilities 0 0 TOTAL LIABILITIES STOCKHOLDER'S EQUITY: Paid-in Capital 467,750 1,655,250 Retained Earning 844,588 975,038 Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY 5 KMC (KUNMING BIAOYU INDUSTRIAL BOILER CO., LTD) STATEMENTS OF OPERATIONS (un-audited) For the Twelve Months Ended 8/31/2005 8/31/2006 REVENUE $ 6,182,298 $ 8,831,854 COST OF GOODS SOLD $ $ GROSS PROFIT $ 629,541 $ 972,590 OPERATING COSTS AND EXPENSES: General and administrative expenses 210,279 315,436 Finance expense 37,924 63,207 Other 0 (237 ) Total operating expenses 248,203 378,406 Tax 0 ) Net Profit $ $ Notes: 1. The financial statements are prepared based on the generally accepted accounting principles of the United State, for the years ended August 31, 2005 and August 31, 2006 were not audited. The audited financial statements of the periods would be filed as a 8-K amendment within 75 days of the acquisition agreement date, or an extension of the submission of the audited financial statements would be filed. 2. The figures of the statements include that of another small company, Fuyuan Baoxing Trade and Economic Co., Ltd ("Baoxing"), which is owned by the same owner of Biaoyu, Mr. Tony Li Hong-Yu. The Paid-in capital of Baoxing is US$ 405, 250. The total assets, liabilities and net equity as of August 31, 2006 are US$ 616,427, US$ 137,699 and US$ 478,728 respectively. 3. All products of Baoxing will be sold to KMC only. Thus, the total sales and cost of sales of KMC are adjusted to reflect the sales and cost of sales of Baoxing. 6 Pro Forma Financial Information is tabled as follows: L&L Financial Holdings, Inc. Pro Forma Condensed Statement of Income 6 Months Ended Oct 31, 2006 L&L KMC Pro Forma Pro Forma Historical Historical Adjustment L&L REVENUES $4,639,403 $3,849,972 $0 $8,489,375 COST OF GOODS SOLD 3,154,356 3,628,216 0 6,782,572 GROSS PROFIT 1,485,047 221,756 0 1,706,803 OPERATING COSTS AND EXPENSES: 853,064 0 0 853,064 INCOME BEFORE TAX & MI 631,983 221,756 0 853,739 LESS: TAX (100 ) 0 0 (100 ) LESS: MI (304,303 ) 0 (88,702 ) (393,005 ) NET INCOME ) Note: The pro forma Statement of Income is included additional 6 months of KMC income as if it was acquired in the beginning of the year May 1, 2006. L&L Financial Holdings, Inc. Pro Forma Condensed Statement of Income 12 Months Ended April 30, 2006 L&L KMC Pro Forma Pro Forma Historical Historical Adjustment L&L REVENUES $13,096,143 $7,948,669 $0 $21,044,812 COST OF GOODS SOLD 9,344,208 7,090,428 0 16,434,636 GROSS PROFIT 3,751,935 858,241 0 4,610,176 OPERATING COSTS AND EXPENSES: 2,253,190 335,005 0 2,588,195 INCOME BEFORE TAX & MI 1,498,745 523,236 0 2,021,981 LESS: TAX (200 ) (141 ) 0 (341 ) LESS: MI (951,585 ) 0 (209,294 ) (1,160,879 ) NET INCOME ) Note: The per forma Statement of Income is included 12 months of KMC income as if it was acquired in the beginning of the year May 1, 2005. 7 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. L & L FINANCIAL HOLDINGS, INC. Date: November 3, 2006 By: /S/ Paul W. Lee & Dickson V. Lee Paul W. Lee, Chairman Dickson V. Lee, CEO 8 Exhibit A- Board Resolution L & L FINANCIAL HOLDINGS, INC. Minutes of Board of Directors Meeting 1. CHAIRMAN OF THE MEETING: Mr. Dickson Lee was elected as the Chairperson of the Meeting. 2. NOTICE AND QUORUM: It was noted that due notice of the Meeting had been given to all the Directors and a quorum was presented. 3. BACKGROUND: To achieve its further growing objective, and to enter into the energy industry in China, the Company management has been working on KMC (Kunming Mine Company through acquisition of Kunming Biaoyu Industrial Boiler Co., Ltd). The Company plans to use L&L common share acquire 60% of KMC equity shares. 4. IT WAS RESOLVED THAT, Effective immediately, The Board authorizes CEO of the Company using his discretion, to enter a necessary acquiring contract with KMC for the benefits of the shareholders of the Company. 5. TERMINATION: There being no further business, the Chairperson declared the Meeting ended and it was noted that a quorum has been presented throughout the meeting /S/ Dickson Lee Chairperson of the Meeting October 18, 2006 9 Exhibit B ¨C Acquisition and Investment Agreement Date: October 30, 2006 L & L FINANCIAL HOLDINGS, INC. AND KUNMING BIAOYU INDUSTRIAL BOILER CO., LTD. ACQUISITION AND INVESTMENT AGREEMENT 10 This acquisition and the investment agreement (hereafter refers to as agreement) is signed on October 30, 2006 by: (1) Party A: L&L FINANCIAL HOLDINGS, INC. ("L&L"), a Nevada corporation, with headquarters located at Suite# 1611, 720 3rd Ave, Seattle, WA 98104, USA. (2) Party B: Kunming Biaoyu Industrial Boiler Co. Ltd. ("KMC"), a limited liability company in China. It is located at 2 nd Floor, Donghua Street Office, 19 Bailong Road, Kunming city, Yunnan Province, China. In view of the facts that: (1) Party A is a financial company with operations in both US and Asia. It has been a US Securities and Exchange Commission Public Reporting Company. Party A submitted its application to the regulators for public trading of its common stock, and plans to raise capital in the US to continue developing profitable business in China. (2) Party B is a limited liability company incorporated in Kunming, China. It has engaged in energy related, coal excavation and sales in Yunnan for 10 years. It has good understanding of the Yunnan energy markets, operational management, sales, and coal transportations. It has established long-term relationships with customers, thus provides a basis for expanding coal operations and sales. Monthly sales from July, 2006 to September, 2006 were 12,000 tons of coke per month, representing 30% of the total coke production in Yunnan Province. With additional capital, its monthly sales can reach 24,000 tons to achieve annual sales of 200 million RMB (approx. US$ 25 million) with a net profit margins of 15% or higher. Combining the strengths of both Party A and B, the multiplying effect can bring exceptional financial rewards. Thus, the terms of cooperation are formulated as follows: 1. Stock Exchange Making Party B become the jointly operating entity. By stock exchange of Party A and Party B, KMC is to become a jointly operating entity, thus to obtain the possible advantages within the scope of the national policies. Detailed Executions: (1) Net assets valuation of Party B: With the mutual consent of Party A and party B, the net asset of Party B is RMB as of August 31, 2006, approximately US$ 2,630,288 (using August 2006 average exchange rate: US$1 approx. RMB). (2) Stock Exchange: Party A obtain 60% of Party B's net asset (approx. RMB 12,625,000) using Party A's common stocks. The stock price is based on the current selling price of Party A (US$ 3.25 / share, approx. RMB 26, using exchange rate of US$ 1 approx. RMB 8). This, Party A obtains 60% equity of Party B using 485,600 common shares of L&L at approx RMB 12,625,000. (3) Implementation of the stock Exchange: Party A and Party B agreed within 15 days of signing this agreement, Party A is going to issue and register 485,600 shares of L&L common stock under the name of Party B, and hold by Party B. Party B will also confirm L&L ownership of 60% of Party B equity ownership, via a public notarization of shareholder resolution. Upon completion of the above steps, both Parties complete the stock exchanges, and own each other's shares. 11 (4) Establishing a Joint Venture: When the stock exchange is completed, KMC becomes a jointly owned entity by Party B and L&L. To ensure the jointly owned entity can grow rapidly as an established business, the company will use its original Chinese name as follow: English name: KMC (SINO-AMERICA) LTD. 2. Establishing the Sino-America joint venture, injecting capital to expand operating volume. After execution of this agreement, Party A will introduce American accounting principles and systems, management skills, advanced technology to the jointly owned company. Meanwhile, Party A will raise capitals in US to help expanding business operations. When sufficient funds are raised, Party A and Party B are to register the entity in Kunming, as a China-American Joint Venture "KMC (SINO-AMERICA) LTD." The company registered address is: Kunming City High-Tech Industrial Development Zone. - Implementations: 1) To be led by Party B with Party A's full supports - to submit an application to the Yunnan Province Business Administration Bureau for a new " KMC (SINO-AMERICA) LTD.", at Kunming High-Tech Industrial Development Zone as a new Chinese-Foreign joint venture, to obtain the maximum benefits under the joint venture benefit policies stipulated by the national authorities. 2) The new joint venture Board of Directors is composed by seven members, four appointed by Party A, and three appointed by Party B. The legal person and Chairman of the Board of this new joint venture company will be appointed by Party A, and General Manager will be appointed by Party B. General Manager will be responsible for the daily operations, and reports to the Board of Directors. 3) The new joint venture's registered capital, based on Party B's net asset agreed as of August 31, 2006, is US$2,630,288. Among this net capital amount, 40% owned by Party B, and 60% owned by Party A. It is also agreed that intangible asset of Party A and Party B will not be counted in this capital registration. 4) After the new joint venture is established, Party A, as the main stockholder, will inject working capitals to expand the operations of the new company. The amount of the working capital will not be less than the equity ownership percentage, which Party A holds in the joint venture (i.e. not less than US $ 1,578,000). The working capital injection made by Party A will not affect the ownership percentage held by both parties. 5) Time for the working capital contributed to the new company by Party A, will not be less than 3 years. To ensure the working capital is properly used in the joint venture, Financial Director of the joint venture company will be appointed by Party A. Six (6) month before the end of this working capital period, both Parties will discuss either to extend the time, or change the nature of this working capital. 6) Since the daily operations is to be responsible by the General Manager, appointed by Party B, Party B promises to reach the sales to a minimum of 24,000 tons of coke/month, and with a minimum rate of return on net equity of 15% within 6 months after Party A made the working capital injection. Party B also promises to achieve an annual growth of 25% every year. 7) Both Party A and Party B agree to keep a certain proportion of net profit as the fund for joint venture's further development. The details will be decided by the Board of Directors, based on the operating needs. 12 3. Declarations (1). When signing this agreement, Party A declares that: (a). Party A holds the rights, authorities and abilities to conclude and execute this agreement. This agreement become a legal and effective binding document and will be honored by Party A. (b). Party B has the priority to purchase the shareholding from Party A if Party A wants to sell its shareholding of Party B. (c). There are no adverse factors that will influence the companys operation, assets and financial status. The company is not engaged in any pending litigation. (d). Party A will notify all the important changes to Party B in writing promptly. (2) When signing this agreement, Party B declares that: (a). Party B holds the rights, authorities and abilities to conclude and execute this agreement. This agreement become a legal and effective binding document and will be honored by Party B. (b). Party B cannot sell, transfer, and exchange shares within one year when the shares registered under the name of Party B. Party B will notify Party A of any important changes in writing immediately. Party A has the priority to purchase the shareholding from Party B if Party B wants to sell its shareholding of Party A. The number of shares that Party B wants to sell cannot exceed 5% of the totally share it holds. (c). For signing of this Agreement, all documents in relation to the incorporation, changes, share structure, assets, liabilities, business licenses as provided by Party B to Party A are legitimate, complete and true. (d). There are no adverse factors that will influence the companys operation, assets and financial status. The company is not engaged in any pending litigation. (e). Within the effective date of this agreement, Party B is not to discuss or sign any document that will change the shareholdings, including sell, transfer, exchange of shares, etc. (f). Party A is to assign Chinese and/or American chartered accountants to audit Party B. (g). Party B agrees to provide true and fair financial statements to Party A monthly, quarterly and annually. Party A is to assign a representative to monitor the financial management operations of Party B. (h). Achieve the accomplishment according to the requirement in this agreement (Performance results are to be approved by Party Bs accountant). 13 4. Confidentiality Each party will obtain confidential information (files or other types of information) from each other when executing this agreement. The information will be sensitive and confidential to the involved parties' businesses. During the process of shares acquisition, Party A and B has the obligation to ensure no business information is leaked out, and should not reveal any agreement terms to a third party. 5. Valuation and Compensation The transaction is consummated base on the net equity of KMC as of August 31, 2006, prepared under the US general accepted accounting principles, and agreed upon by both parties, KMC and the Registrant in the amount of $2,630,288. (1) Each party should abide by all the items in this agreement and should be held responsible for the accuracy and fairness of terms in this agreement. If any party breaches this agreement and causes damages (including monetary losses and expenses) to the other party, should compensate the other for the damage. (2) Limited liabilities: Both parties will not be liable for damage(s) if caused by accidental events, directly and indirectly, resulting in damage, operating losses, lost of profits, and possible future loss. In addition, both parties will not be responsible for anything not covered in this agreement. 6. Transfer the ownership Both parties cannot transfer the rights and obligations related to this agreement to any third party without the approval from each party. 7. Exemption The waiver of any term or condition contained in this agreement by any party shall not be construed as a waiver of a subsequent breach or failure of the same term or condition or a waiver of any other term or condition contained in this Agreement. 8. Headings The headings used in this agreement are for convenience only. It will not influence each party's rights and obligation described in this agreement. 9. Notification All related notifications, requirements, requisitions, information, and any transaction related to this agreement should be sent to the following address and should indicate whether it is being hand delivered or in registered mail. Date and time of receipt should be specified clearly. The Shenzhen office of L&L Financial Holdings, Inc. Address: Suite# 2503, United Plaza, Fu Tian District, Shenzhen, Or fax to: (86) 755-82910389 14 10. Laws and Jurisdictions (1) This agreement and its attachments will be governed by the law of People's Republic of China. This agreement is based on the Chinese version and is a legal binding and should be honored by all parties. (2) In the event of any dispute related to this agreement, each party should mitigate the dispute through mediation. If the dispute cannot be resolved, then any party can present the dispute through legal proceedings. 11. Application If any section of this agreement is proven to be unable to execute, it should be revised and modified. If this situation occurs, other section of this agreement are still valid and effective. 12. The Entirety of the Agreement This agreement will be the final version. It replaces any oral and written agreement made previously, such as plans, agreement, negotiations, written documents, memorandum and letters related to this agreement. 13. Other Regulations (1) When the new enterprise is established, Party A and B agree to terminate this agreement. (2) Each party should hold a copy of this agreement. This agreement is a legal document and is enforceable by law. (3) Any amendment of this agreement must be in writing and signed by each party. (4) This agreement will become effective after being signed by each party or its legal representative or authorized representative. This agreement is signed by each party on the date indicated at the beginning of this agreement: Party A: L&L Financial Holdings, Inc. Signed or stamped by legal representative or authorized representative: _/S/ authorized representative Party B: Kunming Biaoyu Industrial Boiler Co., Ltd. (KMC) Signed or stamped by legal representative or authorized representative: _/S/ authorized representative 15 Exhibit C- KMC Management Team and Owners The Management and Owners of KMC, as of October 30, 2006 1. Tony Li, Hong Yu, Mr. Li is the Founder, President, controlling owner, and Chairman of KMC Board of Directors. Tony started KMC and his career in the energy business in 1996. This is after he left as a graduate teaching assistant in the Geology Department, Kunming University of Science & Technology. He earned his Bachelor Engineering in Geology from Kunming University of Science & Technology in 1984. Tony was retained by the University, after completion of his bachelor degree and served for the University for 11 years. 2. Francis Zhang, Xiang-Hong Francis is a Director, minority shareholder, and VP of KMC since 2006. Mr. Zhang was president of Frontiersman Digital Printing Company and C&C Image Engineering Co. from 1996 to 2006. From 1990 to 1993 he was a graduate student at the California Institute of Technology, and University of California studying civil engineering as a scholar. Upon returning from the US, Francis served as a faculty members of Kunming University of Science & Technology. Between 1994 and 1995, both Francis and Tony Li, President of KMC, worked at the same University. 3. Chase Zhang, ZhanRong Mr. Zhang is a Director of KMC and minority shareholder. Chase is also VP of Dayakou Coal Mine Company, a coal supplier to KMC. He manages and develops the coal mining business and acts as President of Plastic Material Factory at Ningbo City. Chase has experience in institutional sales and marketing. His brother is the owner of the Dayakou Coal Mine company. Chase studied business at Beijing University between 2003 and 2005. 16 Exhibit D- Translation of Chinese Audit Report- Prior to the Acquisition Yuan Jiang Cheung Yuan Certified Public Accountants RuiLai Office AUDIT REPORT Yuan Cheung Audit (2006) No. 38 To Kunming Biaoyu Industrial Boiler Co. Ltd: We accepted the appointment to conduct an audit of balance sheet of the Kunming Biaoyu Industrial Boiler Co Ltd ("the Company" or "KMC") as of August 31, 2006, the related income statement for the year ended on August 31, 2006. These financial statements are the responsibility of the Company. Our responsibility is to express our audit opinion based on the financial statements audited by us. Our audit was conducted in accordance with the . During the audit process, we conducted examination on a test basis to the extent we feel necessary on the Company's operations and records. We did not observe, nor physically count the inventory of the Company as of August 31, 2006. We did not audit the Company's beginning financial balances of the statements. These information are essential for us for our audit of the financial statements of the Company for the year ended on August 31, 2006. Despite of the above, we were able to complete an accounting review using another accounting firm's records as a basis of such an accounting review. Due to the above-mentioned scope of limitation, we are not in a position to express an audit opinion of the financial statements of the Company for the year ended on August 31, 2006. However, the financial statements included in the report are reviewed by us as reasonable. Yuan Jiang Cheung Yuan Certified Public Accountants, RuiLai Office By: Li Kwei Ji, CPA By: ma Kin Hwa, CPA RuiLai, Yunan, China September 18, 2006 17 KMC. (KUNMING BIAOYU INDUSTRIAL BOILER CO., LTD) Balance Sheet As of 8/31/2006 In RMB (Renminbi) 8/31/2005 8/31/2006 8/31/2005 8/31/2006 Asset Liabilities Cash 1,337,350.88 1,061,549.88 Payable 2,525,831.26 626,943.52 Receivable 284,242.30 1,877,173.96 Pre-Payment 814,488.20 2,108,628.96 Pre-Payment 5,114,377.50 10,275,403.88 Tax Payable (92,146.32 ) 339,176.88 Inventory 7,054,429.42 10,205,663.96 Other Accruals 775,774.92 20,803.72 Current Assets 13,790,400.10 23,419,783.90 Current Liabilities 3,750,948.06 3,095,553.08 Long Term Liability 0 0 Total Liabilities 3,750,948.06 3,095,553.08 Fixed Asset 170,537.60 139,409.82 Shareholders¡¦Equity 3,639,095.00 12,877,845.00 (Net) Retained Earnings 6,570,894.64 7,585,795.64 Total Fixed 170,537.60 139,409.82 Total Capital 10,209,989.64 20,463,640.64 Asset Total Asset 13,960,937.70 23,559,193.70 Total Liabilities 13,960,937.70 23,559,193.70 and Equity KMC (KUNMING BIAOYU INDUSTRIAL BOILER CO., LTD) Income Statement For the year ended on 8/31/2006 In RMB (Renminbi) 8/31/2005 8/31/2006 Sales 48,098,278.44 68,711,824.12 Cost of Good Sold 43,200,449.46 61,145,073.92 Gross Margin 4,897,828.98 7,566,750.20 General &Admin 1,635,970.62 2,454,092.08 Finance Expenses 295,048.72 491,750.46 Other Expenses 0.00 (1,843.86 ) Tax Provisions 0.00 (1,649.36 ) Net Profit 2,966,809.64 4,621,102.16 18 Kunming Biaoyu Industrial Boiler Co. Ltd (KMC) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS AS OF AUGUST 31, 2006 1. ORGANIZATION AND OPERATIONS Kunming Biaoyu Industrial Boiler Co. Ltd ("KMC") was established in YunNan Province, the People's Republic of China (the "PRC") in March of 1996. The Company operations consist of two unite, Biaoyu and BaoXin, with its administrative office located on the second floor of Don Hew Street Administration Building, at 19 of Bi-Long Road of Kunming city, Yunnan Province, China. Its authorized business is to purchase of coals, production and sale of industrial boilers, consolidation of coal and coke, resale of coal and coke, and other coal related business. Pursuant to the approval document No. [Corp] 5600001000988 (2-2), the Company's capital was RMB 3,000,000 which was increased to RMB 12,000,000 in January of 2006. The company has over ten years of operations in the coal and coke industry in YunNan Province. 2. PRINCIPAL ACCOUNTING POLICIES 1. Accounting principal The accompanying financial statements of the Company are prepared in accordance with PRC Generally Accepted Accounting Principles (PRC GAAP). As of August 31, 2006, there are no other investments except for its coal related operations, nor the Company records a long term liability. No provision of bad debt is considered necessary as of August 31, 2006. Adequate provisions were made on trade receivable, other receivable and trade deposit paid in according to the stated rules. 2. Fiscal Year The Company uses a fiscal year as the accounting year, which covers the period from September 1 to August 31. 3. Accounting basis and evaluation principle The Company recorded its expenses under an accrual basis. To conduct our audit, we made necessary estimates and evaluation to determine balances. When an evaluation or estimate is needed it is based on historical costs. 4. Accounting units and foreign currency exchanges 19 Each entity within the Company maintains its books and records in RMB (Renminbi). All the audited financial statements are presented in Renminbi ("RMB") unless otherwise stated otherwise. The RMB exchange rate during the period audit is around 8.1 RMB to one US dollars as of August 31, 2006. Exchange differences arising on the settlement of monetary items other RMB, than at rates different from those at which they were initially recorded during the periods are recognized in the statement of income in the period in which they arise. 5. Cash and cash equivalents standards. 1. Cash equivalents represent short-term, highly liquid investments which are readily convertible into known amounts of cash and which were within three month or less of maturity when acquired and are subject to an insignificant risk of change in value. Cash of the Company are kept in the banks with small amounts kept in the office. 2. No other monetary assets is noted in the Company in the current year ended August 31, 2006. 6. Provision on Accounts receivable and other receivables The general criteria of determining bad debt are as follows; 1. If debtors bankrupted or deceased, the remaining assets can not meet the outstanding liabilities, or 2. Debts aged over 3 years cannot be collected, the amount is reserved and to be fully written off. The Company has little outstanding Accounts Receivables which is over 120 days, thus no provision on Accounts receivable is needed. 7. Inventories Inventories include raw coals, washed coal, refined coal, coal tars, and cokes. Material is valued at historical cost, based on the purchased price. Low-value coal dusts are discarded, they not including in the inventories. 8. Short-term investment No short-term investment occurred during the year. 9. Long-term investments No long term investments incurred. 10. Property, plant and equipment and depreciation Property, plant and equipment are over 1 year life, at least two years, and are over RMB 2,000 value. It includes machinery, transportation equipment, office equipment, building and architectural structures. The value is stated at i) New Company Established, record at valuation 20 cost; ii) New fixed assets purchased recorded at purchase price; iii) At period end, are valued at lower of book value or market value, when book value is higher than market value, the difference recorded as impairment loss. Depreciation is calculated using the straight-line method to write off the cost, after taking into account the estimated residual value (5% of initial cost), of each asset over its expected useful life. The expected useful lives are as follows: Nature Useful life Residual value (%) Rate (per year) Buildings 25-50 years 5 % Machinery and equipment 12-25 years 5 % Office equipment 9-10 years 5 10 % Motor vehicles 11-12 years 5 % The company office equipment are expensed when purchased for the accounting purposes. It does not own any building nor machinery in the current year ended 8/31/2006. 11. Construction-in-progress None 12. Intangible Assets None 13. Long term-deferred assets Long term deferred assets excluding initial start-up expenses, are organization expenses deferred over one year (excluded less than one year) or other expenses. Deferred expenses are included in the operating expenses of the period incurred. The Company has no long term-deferred assets in the current year. 14. Revenue Recognition A sale/revenue is recognized when, and only when an enterprise has a present the goods/services to the buyer, and the goods/services related risks (legal or constructive) and its control/title over such goods/services has transferred to buyer and the sales receipt has obtained substantial evidence and is supported by its related costs, the revenue can be recognized. 15. Income Tax The income tax charge to the Company is based on profit for the year and considers as a tax payable. Tax payable are recorded as liabilities in the balance sheet. 21 3 . TAXATION ITEMS In China there are many taxable items and/or levies, for which the Company is subject to pay; 1. Sales tax- Based on , the 17% rate to be deducted from the actual transaction amount. 2. Business Tax- applying to rental income based on , at 5% rate. 3. City Maintenance Tax- based on 7% of sales tax amount if the Company is subject to it. 4. Education Levy- based on 3% of sales tax and business operation. 5. Income Tax- based on 33% of net profit computed on a annual basis. 4. ACCOUNTING POLICY, ACCOUNTING ESTIMATE CHANGE AND ACCOUNTING IMPLICATIONS Based on the Board of Directors resolutions, the company made no bad debt provision of against A/R, and other receivables as the Company has little receivable outstanding over 120 days. The Board indicates the Company may change its accounting period if it is acquired by another entity. 5. REGARDING TO THE OPENING BALANCE As mentioned in the audit opinion, we did not review nor audit the opening balance of the Company. 6. DESCRIPTION OF THE CONSOLIDATED STATEMENTS 1. The Company operations are consisted of its two operating units BiaoYu and BaoXing. The sales mix and related costs mix of BiaoYu and for BaoXing are approx 60% and 40% respectively to the total KMC operations. The financial statements of the Company are consolidated from the operations of these two units as of August 31, 2006. . 7. EXPLANATIONS TO THE ITEMS IN FINANCIAL STATEMENTS 1. Cash and bank balance 8/31/2005 8/31/2006 Cash Banks balance Total 22 2. Trade receivable 8/31/2005 8/31/2006 In accounts 284,242.30 1,877,173.96 Less bad debts 0.00 0.00 Trade receivable net 284,242.30 1,877,173.96 3. Prepayments 8/31/2005 8/31/2006 In accounts 5,114,377.50 10,275,403.88 Less: Provision on bad debts 0.00 0.00 Other trade receivable net 5,114,377.50 10,275,403.88 4. Inventories Item 8/31/2005 8/31/2006 Raw coals 841,034.11 1,057,162.54 Coal tars 52,465.00 61,538.40 Coals 6,160,109.31 9,056,342.02 other 821.00 30,621.00 Total 7,054,429.42 10,205,663.96 Less: Provision on obsolete 0 0 7,054,429.42 10,205,663.96 5. Fixed Assets (net of depreciation) 8/31/2006 Machinery and equipment 0.00 Office equipment 32,000.31 Motor vehicles Total Fixed Assets 139,409.82 6. Accounts Payable Aging 8/31/2005 8/31/2006 Within 120 days 2,252,831.26 626,943.52 Over 1 year 0.00 0.00 Over 5 years 0.00 0.00 Total 2,252,831.26 626,943.52 Some of the account payable related to a company shareholder 23 7. Trade deposit Received Aging Categories 8/31/2005 8/31/2006 Within 120 days 814,488.20 2,108,628.96 Over 1 years 0.00 0.00 Over 5 years 0.00 0.00 Total 814,488.20 2,108,628.96 Note: Trade deposit received did not related to any company shareholders. 8. Tax payable or (tax receivable) Item 8/31/2005 8/31/2006 Value add tax (92,146.32 ) 339,176.88 Corporate tax 0.00 0.00 Construction tax 0.00 0.00 Other tax 0.00 0.001 Total (92,146.32 ) 339,176.88 9. Other accounts payable closing balance RM
